Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: means for removing, means for capturing, means for comparing in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claims 8 – 12 are interpreted under 35 U.S.C. 112 (f) due to dependency of claim 7 for similar reasons as discussed above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 us rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 3, 4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Patent: 11,279,911 B2) in view of NPL : Ma (A glass Bottle Detect Detection System without Touching, 2002), and Kashimoto (Publication: 2012/0223968 A1)

	Regarding claim 1, Kamiya discloses a method for detecting the angular position of a cap with respect to a bottle on which the cap is applied (column 8 lines 50 to 60, Fig. 7 – a system that Identifies the position of the cap of a bottle and placement position of the angle.), 
top is Cap ( column 8 lines 50 to 60 - the position is a cap of the bottle) ;
liquid drops and other possible impurities existing on the bottle (column 11 lines 56 to 60 - leakage of the material or the like accommodated in the bottle 10 is prevented.);
Kamiya does not, however Ma does disclose
wherein a [[first marker]] is provided on the surface of the top and a [[second marker]] is provided on the surface of a portion of the bottle (
Page 629, left column, lines 1 to 45 - capture images of top image and side images of a surface of the bottle. Abs, a portion of a glass bottle.), 

removing from the top and the bottle portion and/or displacing relative to the top and the bottle portion other possible impurities existing on the top and the bottle portion (Page 629, left column, lines 7 to 24 , Page 630, left column, lines 1 to 5 - noise is eliminated on the top and side of the bottle.) ; 
capturing at least one second image of the top and the bottle portion (Page 629, left column, lines 1 to 45 - capture images, top and side shot images of a bottle, No 2 group.) ; 
comparing the at least one first image and the at least one second image of the top and the bottle portion and generating at least one processing of the image of the top and the bottle portion (Page 629 left , lines 40 to 50, page 631 left, lines 6 to 10 - No 1 groups images and No 2 group images are compared with Top-shot image recognition method, top images and Side-shot image recognition, side images (side of bottle images).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv with wherein a [[first marker]] is provided on the surface of the top and a [[second marker]] is provided on the surface of a portion of the bottle; and  removing from the top and the bottle portion and/or displacing relative to the top and the bottle portion other possible impurities existing on the top and the bottle portion;  capturing at least one second image of the top and the 
 Kamiva in view of Ma do not, however Kashimoto discloses
a first marker (Fig. 3 (a), Marker 2L);
a second marker (Fig. 3 (a), Marker 2R);
detecting the positions of the first and second markers in the at least one processing and determining the angle comprised between the markers (
[0154] - a map may be printed on the page, the reading unit may read coordinate information indicating a range of coordinates covered by the map on the page from at least one of the first marker image and the second marker image, the display processing device may further comprise a reception unit receiving position information indicating a current position, and the display processing unit may modify a current position marker serving as the virtual object according to the curved plane and overlays the current position marker as modified on the captured image for display at a position on the page in the captured image determined according to the position information indicated by the coordinate information.
[0146] - the creation unit may calculate a curve representing a degree of curvature for the page according to the first marker image and the second marker image.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Ma with a first marker; a second marker;detecting the positions of the first and second markers in the at least one processing and determining the angle comprised between the markers as 

Regarding claim 2, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 1.
Ma discloses wherein a single first image including the top and the bottle portion is captured and wherein a single second image including the top and the bottle portion is captured (Page 629, left column, lines 1 to 45 - capture images, top and side shot images of a bottle, No 1 group.
Page 629, left column, lines 1 to 45 - capture images, top and side shot images of a bottle, No 2 group. ) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with wherein a single first image including the top and the bottle portion is captured and wherein a single second image including the top and the bottle portion is captured as taught by Ma. The motivation for doing so the bottle is able to be detected without touching as taught by Ma. 

Regarding claim 3, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 1.
Ma discloses wherein a first image of the top and a separate first image of the bottle portion are captured and wherein a second image of the top and a separate 
Page 629, left column, lines 1 to 45 - capture images, top and side shot images of a bottle, No 2 group.
Two computers gather the images captured by two groups of cameras respectively.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with wherein a first image of the top and a separate first image of the bottle portion are captured and wherein a second image of the top and a separate second image of the bottle portion are captured as taught by Ma. The motivation for doing so the bottle is able to be detected without touching as taught by Ma. 

Regarding claim 4, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 3.
Ma discloses wherein the first image and the second image of the top are captured upon selecting capturing parameters optimal and wherein the first image and the second image of the bottle portion are captured upon selecting capturing parameters optimal (Page 629, left lines 5 to 20 - “Six side-shot video cameras are divided into two groups, which fixed on both sides of the production line in the light shelter house, each camera is apart with 60°, six cameras cover 360° around the bottleneck, and can get higher quality images of the whole bottleneck. Two top-shot cameras are installed respectively over the starting and the end point of the detecting 
Page 629, left column, lines 1 to 45 - capture images, top and side shot images of a bottle, No 1 group for first image.
Page 629, left column, lines 1 to 45 - capture images, top and side shot images of a bottle, No 2 group for second image.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with wherein the first image and the second image of the top are captured upon selecting capturing parameters optimal and wherein the first image and the second image of the bottle portion are captured upon selecting capturing parameters optimal as taught by Ma. The motivation for doing so the bottle is able to be detected without touching as taught by Ma. 
Kashimoto discloses 
Parameters for detecting the first marker ([0042] - Marker 2L includes locator symbols 2a through 2d arranged at the four corners thereof, with the remaining space being filled by a black and white pattern. Each locator symbol 2a through 2d has black 
Parameters for detecting the second marker ([0041], [0042] –  The other marker, namely 2R is configured similarly to marker 2L.
Marker 2L includes locator symbols 2a through 2d arranged at the four corners thereof, with the remaining space being filled by a black and white pattern. Each locator symbol 2a through 2d has black (b) and white (w) portions in a length ratio such that b:w:b:w:b=1:1:3:1:1. This ratio is used to detect the size and position of marker 2L.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Ma and Kashimoto with Parameters for detecting the first marker; Parameters for detecting the second marker  as taught by Kashimoto. The motivation for doing so easier for the user to read to minimize user discomfort as taught by Kashimoto. 
	
Regarding claim 7, Kamiya discloses an apparatus for detecting the angular position of a top with respect to a bottle on which the cap is applied and which is made to advance through the apparatus (column 8 lines 50 to 60, Fig. 7 – a system that Identifies the position of the cap of a bottle and placement position of the angle.) ;
top is Cap ( column 8 lines 50 to 60 - the position is a cap of the bottle) ;
Clean device (column 11 lines 34 to 35 - robot hand for cleaning .);
liquid drops and other possible impurities existing on the bottle (column 11 lines 56 to 60 - leakage of the material or the like accommodated in the bottle 10 is prevented.);

Kamiya does not, however Ma does disclose
a portion of the bottle (Abs - a portion of a glass bottle.), 
, the apparatus comprising (Abs - the system comprises):
[[first marker]] being provided on the surface of the top and a [[second marker]] being provided on the surface of a portion (Page 629, left column, lines 1 to 45 - capture images of top image and side images of a surface of the bottle. Abs, a portion of a glass bottle.);
For removing from the surface of the top and of the bottle portion and/or for displacing relative to the top and the bottle portion (Page 629, left column, lines 7 to 24 , Page 630, left column, lines 1 to 5 - noise is eliminated on the top and side of the bottle.), 
an image capturing device, comprising means for capturing at least one first image of the top and the bottle portion upstream of the [[cleaning device]] in the advance direction of the bottle and at least one second image of the top and the bottle portion downstream of the [[cleaning device]] in the advance direction of the bottle (Page 629, left column, lines 1 to 45 – cameras capture images, image capturing device, top and side shot images of a bottle, No 1 group. Capture images, top and side shot images of a bottle, No 2 group.
As shown in Fig. 1, cameras capture, images production line of the bottle is from left to right , “advance direction”,

a processing unit, comprising means for comparing the at least one first image and the at least one second image of the top and the bottle portion and for generating at least one corresponding image processing (Page 629 left , lines 40 to 65, page 631 left, lines 6 to 10 - Computers comprises image detection modules with Top-shot image recognition and Side-shot image recognition methods. No 1 groups images and No 2 group images are compared with Top-shot image recognition method, top images and Side-shot image recognition, side images (side of bottle images).). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv with a portion of the bottle,  the apparatus comprising: [[first marker]] being provided on the surface of the top and a [[second marker]] being provided on the surface of a portion; For removing from the surface of the top and of the bottle portion and/or for displacing relative to the top and the bottle portion,  an image capturing device, comprising means for capturing at least one first image of the top and the bottle portion upstream of the [[cleaning device]] in the advance direction of the bottle and at least one second image of the top and the bottle portion downstream of the [[cleaning device]] in the advance direction of the bottle; anda processing unit, comprising means for comparing the at least one first image and the at 
Kamiya in view of Ma do not, however Kashimoto disclsoes
for detecting the position of the first and second markers in the at least one processing and for determining the angle comprised between the markers  ([0154] - a map may be printed on the page, the reading unit may read coordinate information indicating a range of coordinates covered by the map on the page from at least one of the first marker image and the second marker image, the display processing device may further comprise a reception unit receiving position information indicating a current position, and the display processing unit may modify a current position marker serving as the virtual object according to the curved plane and overlays the current position marker as modified on the captured image for display at a position on the page in the captured image determined according to the position information indicated by the coordinate information.
[0146] - the creation unit may calculate a curve representing a degree of curvature for the page according to the first marker image and the second marker image.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Ma with for detecting the position of the first and second markers in the at least one processing and for determining the angle comprised between the markers  as taught by Kashimoto. The 

Regarding claim 8, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 7.
Ma discloses wherein image capturing device comprises a first camera arranged upstream of the [[cleaning device]] in the advance direction of the bottle and a second camera arranged downstream of the [[cleaning device]] in the advance direction of the bottle, and wherein the first and second cameras are each provided with a respective optical system (Page 629, left column, lines 1 to 45 – As shown in Fig. 1 cameras captures, images production line of the bottle is from left to right , “advance direction”
“Six side-shot video cameras are divided into two groups...Two top-shot cameras are installed respectively over the starting and the end point of the detecting zone. The camera over the start belongs to the No. 1 group, and the camera upon the end belongs to the No. 2 group. Bottles tum 90 ° controlled by a motor between the start and end of the detecting production line, so the difference of image got by the two top shot cameras is 90 °.”, Group 1 images are in the upstream and Group 2 images are in the downstream.
Two groups of cameras are provided with the detection systems with computers.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with wherein image capturing device comprises a first camera arranged upstream of the 

Regarding claim 10, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 8.
Ma discloses wherein the first and second cameras are provided with a cycling function and are capable of capturing two different images at a very short time distance ( Page 629, left column, lines 1 to 15 , Page 632, left, lines 40 to 50 - “The glass bottle upper portion defect detection system was installed in a production line, eight video cameras and two computers worked together, we have got a high online detecting speed of 200 bottles · per minute” The system is able to automatically continuous check 200 bottles per minute, cycling function, with two computers worked together to capture images in real time without touching thus it saves time without human interaction and speed up the detection process. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with wherein the first and second cameras are provided with a cycling function and are capable of capturing two different images at a very short time distance as taught by Ma. 
Kashimoto discloses capturing images with different settings ( [0066] - images are captures with different markers 2L and 2R for different coordinate information).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Ma and Kashimoto with capturing images with different settings as taught by Kashimoto. 
Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Patent: 11,279,911 B2) in view of 
NPL : Ma (A glass Bottle Detect Detection System without Touching, 2002), Kashimoto (Publication: 2012/0223968 A1) and Williams (Patent: 5,116,395)

Regarding claim 5, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 1 including the liquid drops and the possible other impurities are removed and/or displaced and the top and the bottle portion as stated above.
Kamiv in view of Ma and Kashimoto do not, however William discloses
by directing one or more air jets against the portion (column 5 lines 40 to 50 , Fig. 3– “whereby the source of pressurized air maintained within the horizontal arm 44 can be transmitted through the openings 52, the conduit 50, and the valves 48 to each of the nozzles 46 when the valve 48 is opened.” 
The pressurized air can be transmitted through nozzles 46 to the surface.)


Regarding claim 11, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 7, wherein the including cleaning device
Kamiv in view of Ma and Kashimoto do not, however William discloses
William discloses comprises a ring structure provided with a plurality of nozzles arranged along the circumference of the ring structure (column 3 lines 49 to 56 - each nozzle preferably includes a pair of legs or jets that are adjacent one another at a predetermined spacing, and the openings in the partition plate are arranged in consecutive pairs located in concentric annular rings.) . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with comprises a ring structure provided with a plurality of nozzles arranged along the circumference of the ring structure as taught by William. The motivation for doing so the process can be operated more efficiently as taught by William. 

Regarding claim 12, Kamiv in view of Ma, Kashimoto and William disclose all the limitations of claim 11 including cleaning device

Page 629 left , lines 40 to 50, page 631 left, lines 6 to 10 – Cameras captures No 1 groups images and No 2 group and the images are compared with Top-shot image recognition method, top images and Side-shot image recognition, side images (side of bottle images).);
	according to an estimate of the position of the markers ([0154] - modify a current position marker serving as the virtual object according to the curved plane and overlays the current position marker as modified on the captured image for display at a position on the page in the captured image determined according to the position information indicated by the coordinate information.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto and William with the estimate being carried out by the processing unit according to the at least one first image of the top and the bottle portion captured by the image capturing device; according to an estimate of the position of the markers as taught by Ma. The motivation for doing so the bottle is able to be detected without touching as taught by Ma.
William discloses 

Column 3 lines 26 to 30 - “A control system is provided for operating the valves to connect the source of pressurized fluid to the nozzles at predetermined intervals to form said jets of cleaning air, such control means including a sensor for generating an output signal when the nozzles reach a preselected reference point during the aforesaid movement of the nozzles over the partition plate” thus the activating is according to interval information.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man, Kashimoto and William with wherein the ring structure of the [[cleaning device]] is divided into a plurality of sectors and wherein one or more sectors are selectively activated according to information as taught by William. The motivation for doing so the process can be operated more efficiently as taught by William. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Patent: 11,279,911 B2) in view of NPL : Ma (A glass Bottle Detect Detection System without Touching, 2002), Kashimoto (Publication: 2012/0223968 A1) and Atkin (Patent: 3,828,962)

Regarding claim 6, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 1 including cleaning device.
Kamiv in view of Ma and Kashimoto do not disclose however Atkin discloses
Atkin discloses wherein the bottle portion is the ledge at the base of the neck of the bottle ((1) As shown in FIGS. 1 and 2, a cap (1) made of plastic is provided for fitting on a bottle (2). As shown in FIGS. 3 to 5 the body has an upper peripheral ledge (3) situated at the base of the shoulder portion (4), the shoulder portion being joined at the other end to a neck portion (5) which in turn has its upper end joined to a mouthpiece (6) which carries an annular flange (7) surrounding the orifice (8) of the bottle.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Ma and Kashimoto with wherein the bottle portion is the ledge at the base of the neck of the bottle as taught by Atkin. The motivation for doing so the cap is adapted to be easily gripped and removed by a simple twisting motion as taught by Atkin. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Patent: 11,279,911 B2) in view of NPL : Ma (A glass Bottle Detect Detection System without Touching, 2002), Kashimoto (Publication: 2012/0223968 A1) and Weber et al. (Patent: 5,422,476)

Regarding claim 9, Kamiv in view of Ma and Kashimoto disclose all the limitations of claim 8.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kamiv in view of Man and Kashimoto with wherein the first and second cameras are each provided with a respective lighting system as taught by Ma. The motivation for doing so the bottle is able to be detected without touching as taught by Ma.
Kamiv in view of Man and Kashimoto do not however Weber discloses
comprising a ring provided with a plurality of light sources (column 3 lines 4 to 7 - The check detector 31 includes a bracket 80 to which is secured a check detector ring 82 on which a plurality of associated pairs of light sources 84 and sensors 86 can be mounted.) . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kokojima with comprising a ring provided with a plurality of light sources as taught by Weber. The motivation for doing so for the viewer to inspect easiy as taught by Weber. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616